         Case 1:21-cr-00068-TNM Document 24 Filed 02/23/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                     :
                                             :
              v.                             : Case No. 21-cr-068 (TNM)
                                             :
JENNY LOUISE CUDD,                           :
ELIEL ROSA                                   :
     Defendants.                             :

                                 NOTICE OF SUBSTITUTION



       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Assistant United States Attorney Amanda Fretto, hereby informs the

Court that she is substituting as the lead attorney replacing Assistant United States Attorney David

Kent in this matter on behalf of the United States.

                                                      Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      ACTING UNITED STATES ATTORNEY

                                                      _________/s/_____________
                                                      AMANDA FRETTO
                                                      ASSISTANT UNITED STATES ATTORNEY
                                                      555 4th Street, NW
                                                      Washington, DC 20530
                                                      (202) 252-7268
                                                      Amanda.fretto@usdoj.gov
